     Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.47 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

ERIC ANDREW GARDNER,

                       Plaintiff,                      Case No. 2:20-cv-43

v.                                                     Honorable Robert J. Jonker

MICHAEL MILLETTE,

                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Montcalm County, Michigan. The

event about which he complains, however, occurred at the Chippewa Correctional Facility (URF)
      Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.48 Page 2 of 6



in Kincheloe, Michigan, on September 2, 2013. Plaintiff sues Physician Assistant Michael

Millette. Plaintiff complains that Defendant Millette sexually assaulted Plaintiff under the guise

of performing a rectal examination. Plaintiff seeks damages exceeding $500,000.00.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed
                                                  2
       Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.49 Page 3 of 6



by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). Plaintiff claims Millette’s sexual assault violated Plaintiff’s Eighth Amendment right to

be free of cruel and unusual punishment.

III.      Statute of limitations

                  State statutes of limitations and tolling principles apply to determine the timeliness

of claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S. 261, 268-69 (1985). For

civil rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.

Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Accrual of the

claim for relief, however, is a question of federal law. Collyer v. Darling, 98 F.3d 211, 220 (6th

Cir. 1996); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). The statute of limitations begins

to run when the aggrieved party knows or has reason to know of the injury that is the basis of his

action. Collyer, 98 F.3d at 220.1

                  Plaintiff’s complaint is untimely. He asserts a claim that arose on September 2,

2013. Plaintiff had reason to know of the “harms” done to him at the time they occurred. Hence,

his claims accrued in 2013. However, he did not file his complaint until March 2020, well past

Michigan’s three-year limit. Moreover, Michigan law no longer tolls the running of the statute of


1
  28 U.S.C. § 1658 created a “catch-all” limitations period of four years for civil actions arising under federal statutes
enacted after December 1, 1990. The Supreme Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369
(2004), which applied this federal four-year limitations period to a suit alleging racial discrimination under § 1981
does not apply to prisoner claims under 28 U.S.C. §1983 because, while § 1983 was amended in 1996, prisoner civil
rights actions under § 1983 were not “made possible” by the amended statute. Id. at 382.



                                                            3
    Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.50 Page 4 of 6



limitations when a plaintiff is incarcerated. See Mich. Comp. Laws § 600.5851(9). Further, it is

well established that ignorance of the law does not warrant equitable tolling of a statute of

limitations. See Rose v. Dole, 945 F.2d 1331, 1335 (6th Cir. 1991); Jones v. Gen. Motors Corp.,

939 F.2d 380, 385 (6th Cir. 1991); Mason v. Dep’t of Justice, No. 01-5701, 2002 WL 1334756, at

*2 (6th Cir. June 17, 2002).

                 The statute of limitations is tolled for the period during which a plaintiff’s available

state administrative remedies were being exhausted. See Brown v. Morgan, 209 F.3d 595, 596-97

(6th Cir. 2000).

        The Prison Litigation Reform Act amended 42 U.S.C. § 1997e to provide: “No
        action shall be brought with respect to prison conditions under section 1983 of this
        title, or any other Federal law, by a prisoner confined in any jail, prison, or other
        correctional facility until such administrative remedies as are available are
        exhausted.” 42 U.S.C. § 1997e(a) (1999). This language unambiguously requires
        exhaustion as a mandatory threshold requirement in prison litigation. Prisoners are
        therefore prevented from bringing suit in federal court for the period of time
        required to exhaust “such administrative remedies as are available.” For this
        reason, the statute of limitations which applied to Brown’s civil rights action was
        tolled for the period during which his available state remedies were being
        exhausted. See Harris v. Hegmann, 198 F.3d 153, 157-59 (5th Cir. 1999) (per
        curiam); Cooper v. Nielson, 194 F.3d 1316, 1999 WL 719514 (9th Cir. 1999).

Id. at 596. Plaintiff alleges that he pursued administrative remedies when he filed a Prison Rape

Elimination Act (PREA) grievance against Millette on June 19, 2018. (PREA Grievance, ECF

No. 1-1, PageID.8.) The investigation prompted by Plaintiff’s 2018 PREA grievance concluded

there was insufficient evidence to support Plaintiff’s claim. (Sept. 5, 2018, Investigative Findings

and Action, ECF No. 1-1, PageID.11.)2 By the time Plaintiff began pursuing his administrative

remedies, his period of limitation had already expired; thus, there was nothing to toll.




2
  The Step I PREA grievance response indicates that Petitioner had previously made a sexual abuse claim—although
it is not clear whether the claim related to the same incident—and that claim was, apparently, made and resolved in
the fall of 2017. (PREA Step I Grievance Response, ECF No. 1-1, PageID.9.)

                                                        4
   Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.51 Page 5 of 6



               Plaintiff’s allegations show that he was aware that Millette’s actions were not

proper the minute the incident occurred. Moreover, between the time the incident occurred and

almost five years later when he pursued administrative remedies, Plaintiff sued Millette in a

different action, Gardner v. Mich. Dep’t of Corr. et al., No. 2:16-cv-3 (W.D. Mich.), but he did

not include allegations relating to the September 2013 incident. Accordingly, on the face of the

complaint it is apparent that Plaintiff’s claim is untimely.

               “If the allegations . . . show that relief is barred by the applicable statute of

limitations, the complaint is subject to dismissal for failure to state a claim . . . .” Jones v. Bock,

549 U.S. 199, 215 (2007); see also Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017) (holding

that if, on the face of a complaint, the allegations show that relief is barred by an affirmative

defense (lack of exhaustion), the complaint is subject to dismissal for failure to state a claim)

(citing Jones, 549 U.S. at 215); Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)

(when a complaint on its face is barred by the statute of limitations, it fails to state a claim).

Accordingly, Plaintiff’s complaint will be dismissed for failure to state a claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C. §

1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from



                                                  5
   Case 2:20-cv-00043-RJJ-MV ECF No. 5 filed 05/05/20 PageID.52 Page 6 of 6



proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     May 5, 2020                         /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
